Beasley, Judge.
Plaintiffs Sumanbhai Naranbhai Patel and Sharadkumar Sumanbhai Patel appeal the grant of partial summary judgment to defendants Alpha Investment Properties, Inc. (formerly J. A. Patel Group, Inc.), Niranjan Naranbhai Patel, Jayantibhai Naranbhai Patel and Mayur Jayantibhai Patel, in this action for declaratory relief resulting from the alleged breach of a settlement agreement.
After consideration of the enumerations of error and the arguments advanced by the parties and upon examination of the record, no reversible error of law appears and a lengthy opinion would have no precedential value.
However, this case is remanded for the court to modify its order by striking the grant of judgment to defendants on the claims involving absent parties, the court having properly dismissed those claims pursuant to OCGA § 9-11-19 (b). See OCGA § 9-11-41 (b). Compare Pickett v. Paine, 230 Ga. 786, 796 (4) (a) (199 SE2d 223) (1973); Brunswick Floors v. Carter, 199 Ga. App. 110, 111 (1) (403 SE2d 855) (1991); Warrior Constructors v. E. C. Ernst Co., 127 Ga. App. 839, 840 (195 SE2d 261) (1973); Brooke v. Phillips Petroleum Co., 113 Ga. App. 742, 744 (2) (149 SE2d 511) (1966). The undisputed material evidence supports the judgment. The intent of the parties is determinable from the four corners of the settlement agreement and, as a matter of law, the intent is that which is set out in the detailed and well reasoned judgment of the trial court, which adequately explains the decision. OCGA §§ 13-2-3; 13-2-2; Paul v. Paul, 235 Ga. 382, 384 (219 SE2d 736) (1975); Carsello v. Touchton, 231 Ga. 878 (204 SE2d 589) (1974).

Judgment affirmed in part and case remanded with direction.

*621Decided February 25, 1992
Reconsideration denied April 1, 1992
Rogers & Hardin, John J. Almond, Jennifer D. Roorback, for appellants.
Fendig, McLemore, Taylor & Whitworth, Gilbert C. McLemore, Jr., Brennan & Wasden, Joseph P. Brennan, Mary R. Piette, for appellees.

Carley, P. J., and Judge Arnold Shulman concur.